ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 8/10/210 wherein claims 1-3, 5-8, 16, and 23 were amended; claims 4 and 9-15 were canceled; and claims 24-31 were added.  In addition, the Examiner acknowledges receipt of the substitute specification filed 8/10/21.  Also, the Examiner acknowledges receipt of the sequence information made of record on 8/10/21.
Note(s):  Claims 1-3, 5-8, and 16-31 are pending.


RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 8/10/21 to the rejection of claims 1-7, 9, and 16-19 made by the Examiner under 35 USC 102, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Written Description Rejection
The 112 first paragraph (written description) rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.
112 Second Paragraph Rejections
All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.
102 Rejections
	The 102 rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

Double Patenting Rejections
I.	All outstanding double patenting rejections, except the following, are WITHDRAWN because Applicant amended the claims to overcome the rejections.

II.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I.	Claims 1-3, 5-8, 16-18, 24-26, 30, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/254,464 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a peptide structure attached via at least one alkylamino linkage to a scaffold.  The inventions differ in that those of the copending application have specific criteria for what species are encompassed in the peptide structure.  Thus, the skilled artisan would recognize that the instant invention encompasses those claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

II.	Claims 1-3, 5-8, 16-18, 24-26, 30, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 17/254,412 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a peptide structure attached via at least one alkylamino linkage to a scaffold.  The inventions differ in that those of the copending application have specific criteria for what species are encompassed in the peptide structure.  Thus, the skilled artisan would recognize that the instant invention encompasses those claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

APPLICANT’S ASSERTIONS
	In summary, it is asserted that the instant invention differ in the molecular scaffold and the looped peptide sequence.
EXAMINER’S RESPONSE
	Applicant’s argument was considered, but found non-persuasive.  In particular, the instant invention and both 17/254,464 and 17/254,412 disclose that one may have a peptide sequence that comprises a sequence that overlaps with that of (X)lAl(X)mA2(X)nA3(X)0.  In addition, the invention all disclose peptide loops containing linkages and tris-substituted components (see claims 2 and 5 of 17/254,412 and 17/254,464).  Thus, it is the Examiner’s position that the inventions disclose overlapping subject matter.

NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17:  According to MPEP 803.02, proper Markush terminology requires a closed group of substances.  The use of the term ‘comprises’ is open language and allows for unnamed ingredients to be present.  In addition, it is noted that claim 17 depends upon claim 16 which discloses a Markush group.  Thus, the language of the grouping of claim 17 appears to be broader than that of claim 16 which contains closed language for the Markush grouping whereas the Markush grouping of claim 17 is open.
	Claim 20:  In the structure disclosed in the claim, did Applicant intend the ‘n’ attached to the -CH2- group to be a subscript and not a superscript.  
	Claim 22:  The claim is ambiguous because there is no period at the end of the sentence.  Thus, it is unclear whether or not one intended to include addition text or not.  Also, for consistency between the claims and to be clear that ‘Toxin’ (claim 17) is ‘TOXIN’ (claim 22) and ‘Bicycle’ (claim 17) is ‘BICYCLE’ (claim 22), Applicant is respectfully requested to use one way (e.g., ‘Bicycle’ or ‘Toxin’) throughout the claims and specification to avoid ambiguity.
	Claim 23:  It is unclear the definition of terms in the claim are the same or not.  If it is intended that ‘Toxin’ and ‘TOXIN’ and ‘Bicycle’ and ‘BICYCLE’ are the same, for consistency between the claims and to be clear that ‘Toxin’ (claim 17) is ‘TOXIN’ (claim 23) and ‘Bicycle’ (claim 17) is ‘BICYCLE’ (claim 23), Applicant is respectfully requested to use one way (e.g., ‘Bicycle’ or ‘Toxin’) throughout the claims and specification to avoid ambiguity.

112 Fourth Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, independent claim 1 discloses that the molecular scaffold comprises a heteroaromatic moiety or a heteroalicyclic moiety.  However, the structures scaffolds in claim 25 do not contain a heteroaromatic or a heteroalicyclic atom.  Thus, claim 25 does not further limit independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

CLAIM OBJECTIONS
Claims 19, 21, and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

PRIORITY DOCUMENT
Once again, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

COMMENTS/NOTES
The full scope of the pending claim was searched.  It should be noted that no prior art is cited against the instant invention.  However, Applicant must address and overcome the 112 and double patenting rejections above.  In particular, the claims are distinguished over the prior art because the prior art neither anticipates nor renders obvious the compounds as set forth in independent claim 1.  The closest art is that of Chung et al (Med. Chem. Commun., 2013, Vol. 4, pages 1124-1128) and Li et al (ACS Comb. Sci, 2012, Vol. 14, pages 673-679) which were cited in the previous office action.

In claim 20, line 5, Applicant is respectfully requested to replace ‘refers to any suitable’ with ‘is a’.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        November 5, 2021